UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53619 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 16,743,290 shares of common stock issued and outstanding as of November 13, 2012. EXPLANATORY NOTE The purpose of this Amendment No. 1 to Vertex Energy, Inc.’s (the “Company’s”) Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, which was originally filed with the Securities and Exchange Commission on November 14, 2012 (the “Form 10-Q”), is solely to update and correct certain information presented in Exhibit 101 to the Form 10-Q. While the disclosures included in the text of the Form 10-Q were correct and accurate when filed, certain information contained in the Company’s XBRL (eXtensible Business Reporting Language) information filed as Exhibit 101 to the Form 10-Q, which information was included in accordance with Rule 405 of Regulation S-T, was not complete, included errors and failed to include all of the disclosures included in the financial statements and footnotes as presented in the text of the Form 10-Q for the quarterly period ended September 30, 2012, as originally filed. The attached Exhibit 101 to this report provides the corrected and updated consolidated financial statements and related notes filed in the original Form 10-Q formatted in XBRL. The XBRL information filed in the original Form 10-Q should be disregarded.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q and does not modify or update in any way disclosures made in the original Form 10-Q, except as to the XBRL information. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6.Exhibits See “Exhibit Index”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. VERTEX ENERGY, INC. Date: November 14, 2012 By: /s/ Benjamin P. Cowart Benjamin P. Cowart Chief Executive Officer (Principal Executive Officer) Date: November 14, 2012 By: /s/ Chris Carlson Chris Carlson Chief Financial Officer (Principal Financial Officer) 2 EXHIBIT INDEX Exhibit Number Description of Document Unit Purchase Agreement by and among Vertex Energy, Inc., Vertex Acquisition Sub, LLC, Vertex Holdings, L.P. and B & S Cowart Family L.P. dated as of August 14, 2012 First Amendment to Unit Purchase Agreementby and among Vertex Energy, Inc., Vertex Acquisition Sub, LLC, Vertex Holdings, L.P. and B & S Cowart Family L.P. dated as of September 11, 2012 Articles of Incorporation (and amendments thereto) of Vertex Energy, Inc. Amended and Restated Certificate of Designation of Rights, Preferences and Privileges of Vertex Energy, Inc.'s Series A Convertible Preferred Stock. Bylaws of Vertex Energy, Inc. Employment Agreement with Benjamin P. Cowart effective April 16, 2009*** Employment Agreement with Matthew Lieb effective April 16, 2009 *** Loan Agreement with Bank of America dated September 16, 2010 Security Agreement with Bank of America dated September 16, 2010 10.5(7)(+) Tolling (Processing) Agreement with KMTEX effective July 1, 2009 10.6(7)(+) First Amendment to Processing Agreement with KMTEX effective July 1, 2010 Amended and Restated Employment Agreement with Chris Carlson dated March 29, 2011 and effective April 1, 2010*** First Amendment to Employment Agreement with Benjamin P. Cowart dated March 25, 2011 and effective as of December 15, 2010*** First Amendment to Employment Agreement with Matt Lieb dated February 1, 2011 and effective March 28, 2011*** Addendum to The Employment Agreement Between Vertex Energy, Inc. and Greg Wallace dated July 5, 2011*** 10.11* Second Addendum to The Employment Agreement Between Vertex Energy, Inc. and Greg Wallace - June 2012*** 10.12* Employment Agreement with John Strickland - July 2012*** Credit Agreement between Vertex Energy, Inc. and Bank of America, N.A. dated August 31, 2012 $10,000,000 Revolving Note by Vertex Energy, Inc. in favor of Bank of America, N.A. dated August 31, 2012 3 $8,500,000 Term Note by Vertex Energy, Inc. in favor of Bank of America, N.A. dated August 31, 2012 Security Agreement with Bank of America, N.A. dated August 31, 2012 Corporate Guaranty in favor of Bank of America, N.A. dated August 31, 2012 10.18* First Amendment to Credit Agreement between Vertex Energy, Inc. and Bank of America, N.A. dated August 31, 2012 10.19* Non-Competition and Non-Solicitation Agreement by Vertex Holdings, L.P., B & S Cowart Family L.P., Benjamin P. Cowart, Chris Carlson and Greg Wallace in favor of Vertex Energy, Inc., dated August 31, 2012*** 10.20* Second Addendum to Employment Agreement with Benjamin P. Cowart, dated August 31, 2012*** 10.21* First Addendum to Amended and Restated Employment Agreement with Chris Carlson, dated August 31, 2012*** 31.1# Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act. 31.2# Certification of Principal Accounting Officer pursuant to Section 302 of the Sarbanes-Oxley Act. 32.1# Certification of Principal Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act 32.2# Certification of Principal Accounting Officer Pursuant to Section 906 of the Sarbanes-Oxley Act Glossary of Selected Terms 101.INS++ XBRL Instance Document 101.SCH++ XBRL Taxonomy Extension Schema Document 101.CAL++ XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF++ XBRL Taxonomy Extension Definition Linkbase Document 101.LAB++ XBRL Taxonomy Extension Label Linkbase Document 101.PRE++ XBRL Taxonomy Extension Presentation Linkbase Document # Filed herewith. * Previously filed as exhibits to the Registrant’s Form 10-Q Quarterly Report for the quarter ended September 30, 2012, filed with the Commission on November 14, 2012. ***Indicates management contract or compensatory plan or arrangement. (1) Filed as an exhibit to the Company’s Report on Form 8-K, filed with the Commission on August 15, 2012, and incorporated herein by reference(File No. 000-53619). (2) Filed as an exhibit to the Company’s Report on Form 8-K, filed with the Commission on September 22, 2012, and incorporated herein by reference(File No. 000-53619). 4 (3) Filed as an exhibit to the registrant’s Report on Form 8-K/A. filed with the Commission on June 26, 2009, and incorporated herein by reference (File No. 000-53619). (4) Filed as an exhibit to the registrant’s Report on Form 8-K, filed with the Commission on July 16, 2010, and incorporated herein by reference (File No. 000-53619). (5) Filed as an exhibit to the registrant’s Report on Form 8-K, filed with the Commission on July 31, 2009, and incorporated herein by reference (File No. 000-53619). (6) Filed as an exhibit to the registrant’s Report on Form 8-K, filed with the Commission on September 24, 2010, and incorporated herein by reference (File No. 000-53619). (7) Filed as an exhibit to the registrant’s Report on Form 10-K, filed with the Commission on March 31, 2011, and incorporated by reference herein (File No. 000-53619). (8) Filed as an exhibit to the Company’s Quarterly Report on Form 10-Q, filed with the Commission on November 1, 2011, and incorporated herein by reference(File No. 000-53619). + Certain portions of these documents as filed herewith (which portions have been replaced by "X's") have been omitted in connection with a request for Confidential Treatment.This entire exhibit including the omitted confidential information has been filed separately with the Commission. ++XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 5
